MEMORANDUM **
Washington state prisoner Efren Lopez Gamboa appeals pro se from the district court’s order dismissing his 28 U.S.C. § 2254 petition as second or successive. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
As an initial matter, we reject Lopez Gamboa’s contention that 28 U.S.C. § 2244(b) does not apply to petitions challenging state prison administrative decisions. See 28 U.S.C. § 2244(b). Furthermore, we conclude that the district court properly dismissed Lopez Gamboa’s federal habeas petition as second or successive without authorization. See id; Babbitt v. Woodford, 177 F.3d 744, 745-47 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.